
	
		II
		111th CONGRESS
		1st Session
		S. 2607
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 30, 2009
			Mr. Reid introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Department of the Interior,
		  Environment, and Related Agencies Appropriations Act, 2010 to repeal a
		  provision of that Act relating to geothermal energy receipts.
	
	
		1.Repeal of geothermal energy receipts
			 provisionSection 423 of the
			 Department of the Interior, Environment, and Related Agencies Appropriations
			 Act, 2010 is repealed.
		
